[Cite as State v. Ogletree, 2021-Ohio-381.]




                                COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                             No. 109948
                 v.                                 :

RAYSHAWN OGLETREE,                                  :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: February 11, 2021


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-04-459615-B


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Janna Lifford, Assistant Prosecuting
                 Attorney, for appellee.

                 Rayshawn Ogletree, pro se.

EILEEN A. GALLAGHER, J.:

                   In this accelerated appeal, defendant-appellant Rayshawn Ogletree

appeals the trial court’s denial of his motion to release surety from obligation. For

the reasons that follow, we affirm.
Procedural History and Factual Background

               On November 23, 2004, Ogletree was arrested. On December 7,

2004,   Ogletree   was     arraigned   and   his   bond   was   set   at   $250,000

cash/surety/property. There is nothing in the record to indicate that Ogletree ever

posted bond.

               In 2005, a jury found Ogletree guilty of one count of murder with

firearm specifications (Count 1), three counts of aggravated robbery with firearm

specifications (Counts 3, 7, and 20), one count of aggravated burglary with firearm

specifications (Count 21) and one count of engaging in a pattern of corrupt activity

(Count 22). Ogletree was sentenced to a prison term of 18 years to life on the murder

count, to be served concurrently with an aggregate sentence of 43 years on the

remaining counts, i.e., 9 years on Count 3, 12 years each on Counts 7, 20 and 21 (3-

year sentence on the firearm specification to be served prior to and consecutive to

9-year sentence on the base offense) and 10 years on Count 22, with the sentences

on Counts 20 and 21 to run concurrently and the sentences on Counts 7, 3, 20 and

22 to run consecutively.

               Ogletree appealed, challenging only his murder conviction.        He

argued that the evidence was insufficient to sustain his conviction and that his

conviction was against the manifest weight of the evidence because he did not have

the requisite intent to commit murder. This court affirmed his conviction. State v.

Ogletree, 8th Dist. Cuyahoga No. 86500, 2006-Ohio-2320. Ogletree filed an appeal
with the Ohio Supreme Court, but his appeal was not accepted for review. State v.

Ogletree, 111 Ohio St. 3d 1430, 2006-Ohio-5351, 855 N.E.2d 496.

              On August 21, 2006, Ogletree filed an application to reopen his appeal

pursuant to App.R. 26(B), arguing that his appellate counsel was ineffective for

challenging only his murder conviction. This court declined to reopen his appeal.

State v. Ogletree, 8th Dist. Cuyahoga No. 86500, 2006-Ohio-5592.

              On August 20, 2020, Ogletree filed, pro se, a “motion to release surety

from obligation.” The sum and substance of his motion is as follows:

      Defendant moves this court for Relief of judgment in reason of
      Satisfaction of judgment due to Filed Release of Bond No. 460458 on
      07/27/2020 in case styled aboved. [sic]

      O.R.C. 2937.40 Release of Bond.

      U.C.C. 3-305 a(1) Claim in Recoupment.

              On August 24, 2020, the trial court denied the motion. Ogletree

appealed, raising the following nine assignments of error for review:

      Assignment of Error No. 1: The lower court erred when it denied
      appellant’s motion to release surety from obligation for not complying
      with ORC Section 2937.40(c).

      Assignment of Error No. 2: The lower court erred when it didn’t
      comply with O.R.C. Title 13 § 1303, 3-104(a)(1)(2), appellant,
      submitted the instrument in full as it would satisfy the entire claim.

      Assignment of Error No. 3: The lower court erred when it didn’t
      comply with the requirements of O.R.C. ___ [sic] Section 2937.41, in
      part: The clerk or magistrate were to endorse the satisfaction on the
      recognizance and transmit to the county recorder the notice of
      discharge provided for in O.R.C. Section 2937.26 of the Revised Code.
      Assignment of Error No. 4: The lower court erred when it didn’t
      comply with the requirements of O.R.C. Title 13 § 1303, 3-302(a)(1),
      (a)(i)(ii), as the lower court became the holder and took the instrument.

      Assignment of Error No. 5: The lower court erred when it didn’t
      comply with the requirements of O.R.C. Title 13 § 1303, 1-305(a), as
      remedies provided by [the Uniform Commercial Code] must be
      liberally administered to the end that the aggrieved party may be put in
      as good position as if the other party had fully performed.

      Assignment of Error No. 6: The lower court erred when it didn’t
      comply with the requirements of O.R.C. Title 13 § 1303, 1-308(a),
      explicit reservation or [sic] rights perform [sic] or promises
      performance.

      Assignment of Error No. 7: The lower court erred when it didn’t
      comply with the requirements of O.R.C. Section 1303.40 and Title 13 §
      1303, 3-311(a)(i), appellant presented the instrument to the lower court
      as accord and satisfaction by use of instrument.

      Assignment of Error No. 8: The lower court erred when it didn’t
      comply with the requirements of O.R.C. Title 13 § 1303, 344, as the
      lower court didn’t pretect [sic] appellant of his “expectation interest,”
      his “reliance interest,” and his “restitution interest,” as they are the
      appellant’s judicial remedies under rules in this Restatement serve [sic]
      to protect one or all of interests of a promisee.

      Assignment of Error No. 9: The lower court erred when it didn’t
      comply with the requirements of O.R.C. Title 13 § 1303, 364(2),
      appellant was under the impression, that since he filed the proper
      instrument to the clerk in the lower court, that he would be granted
      relief under Revised Code Section 2937.41, and or 2937.40, and
      appellant’s relief would had [sic] stopped further mental anguish, but
      with such denial from the lower court, appellant is faced with even
      more tuburlance [sic].

Law and Analysis

                 R.C. 2937.40 governs the release of bail and sureties. It provides, in

relevant part:
(A) Bail of any type that is deposited under sections 2937.22 to 2937.45
of the Revised Code or Criminal Rule 46 by a person other than the
accused shall be discharged and released, and sureties on
recognizances shall be released, in any of the following ways:

      (1) When a surety on a recognizance or the depositor of cash or
      securities as bail for an accused desires to surrender the accused
      before the appearance date, the surety is discharged from further
      responsibility or the deposit is redeemed in either of the
      following ways:

             (a) By delivery of the accused into open court;

             (b) When, on the written request of the surety or
                 depositor, the clerk of the court to which recognizance
                 is returnable or in which deposit is made issues to the
                 sheriff a warrant for the arrest of the accused and the
                 sheriff indicates on the return that he holds the
                 accused in his jail.

      (2) By appearance of the accused in accordance with the terms
      of the recognizance or deposit and the entry of judgment by the
      court or magistrate;

      (3) By payment into court, after default, of the sum fixed in the
      recognizance or the sum fixed in the order of forfeiture, if it is
      less.

(B) When cash or securities have been deposited as bail by a person
other than the accused and the bail is discharged and released pursuant
to division (A) of this section, or when property has been pledged by a
surety on recognizance and the surety on recognizance has been
released pursuant to division (A) of this section, the court shall not
deduct any amount from the cash or securities or declare forfeited and
levy or execute against pledged property. The court shall not apply any
of the deposited cash or securities toward, or declare forfeited and levy
or execute against property pledged for a recognizance for, the
satisfaction of any penalty or fine, and court costs, assessed against the
accused upon his conviction or guilty plea, except upon express
approval of the person who deposited the cash or securities or the
surety.
      (C) Bail of any type that is deposited under sections 2937.22 to 2937.45
      of the Revised Code or Criminal Rule 46 by an accused shall be
      discharged and released to the accused, and property pledged by an
      accused for a recognizance shall be discharged, upon the appearance of
      the accused in accordance with the terms of the recognizance or deposit
      and the entry of judgment by the court or magistrate, except that, if the
      defendant is not indigent, the court may apply deposited bail toward
      the satisfaction of a penalty or fine, and court costs, assessed against
      the accused upon his conviction or guilty plea, and may declare
      forfeited and levy or execute against pledged property for the
      satisfaction of a penalty or fine, and court costs, assessed against the
      accused upon his conviction or guilty plea.

               In this case, there is nothing in the record to indicate bond was ever

posted. There was, therefore, no surety to discharge or release. Accordingly, the

trial court did not err in denying Ogletree’s motion to release surety from obligation.

               Judgment affirmed.

      It is ordered that appellee recover from appellant the costs herein taxed.

      It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


________________________
EILEEN A. GALLAGHER, JUDGE

SEAN C. GALLAGHER, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR